Citation Nr: 1512334	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  07-14 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a neck injury with degenerative joint disease (DJD) of the cervical spine.

2.  Entitlement to service connection for headaches, to include as secondary to a neck injury with DJD of the cervical spine.

3.  Entitlement to service connection for bilateral neuropathy of the hands and fingers, to include as secondary to a neck injury with DJD of the cervical spine.

4.  Entitlement to service connection for a lumbar spine injury.

5.  Entitlement to service connection for bilateral lower extremity neuropathy, to include as secondary to a lumbar spine injury.

6.  Entitlement to service connection for a right elbow injury.



REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to May 1967 and from October 1974 to December 1975.  He had additional military reserve and National Guard service until June 1988, presumable with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in October 2011, which vacated a July 2010 Board decision and remanded the case for additional development.  The issues initially arose from rating decisions in April 2006 and January 2009 by the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2013, the Board, in pertinent part, remanded the issues on appeal for additional development.

The issue of reopening a service connection claim for a right knee disorder has been raised by the record in a February 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds additional action is required prior to appellate review.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The May 2013 remand noted an April 2012 private nexus opinion failed to address inconsistencies existing in the record.  Reference was made to lay statements from the Veteran and his family as well as various in-service and reserve examinations wherein cervical spine, lumbar spine, or right elbow disorders were not diagnosed upon objective examination or were even denied by the Veteran.  The remand instructions included a request that the Veteran be scheduled for a VA examination and opinion to address these evidentiary inconsistencies.  Specific questions were provided for the examiner.  

Although the Veteran underwent VA examinations in November and December 2013, the specific remand questions were not addressed.  There was also no explanation from the examiners as why questions were not answered.  The Veteran's attorney also asserted that the VA opinions were inadequate and challenged the examiners qualifications to provide opinions in this case.  Therefore, further development is required in this case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the record.  

2.  Request that the November 2013 and December 2013 provide appropriate information as to their medical expertise concerning orthopedic disability evaluations, and to address the specific questions presented in the May 2013 remand instructions, as well as any additional pertinent claims raised by the Veteran's attorney in her February 2015 correspondence.   

The May 2013 remand instructions specifically requested opinions to determine the nature and likely etiology of the claimed cervical spine disorder with associated headaches and bilateral neuropathy of the hands and fingers, lumbar spine disorder with associated bilateral lower extremity neuropathy, and right elbow disorder.  

The instructions provided that:  The purpose of the examinations was to determine whether the Veteran has any above current disorders related to in-service service injuries. 

The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests or X-rays. 

The examiner should provide a clear rationale for all opinions with a discussion of the facts and medical principles involved.  

For the claimed cervical spine disorder, THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(i) Upon clinical examination, does the Veteran have a current cervical spine disorder? 

(ii) If a current cervical spine disorder is diagnosed, is it at least as likely as not (i.e., 50 percent or more probable) that this disability is related to an event or incident of the Veteran's military service, to include his in-service injuries sustained in September 1964 (during a motorcycle accident) or September 1975 (as the result of a football injury)? In other words, does the Veteran have any current cervical spine residual disability due to his in-service injuries? The Veteran contends that his cervical spine disability is the result of his documented 1964 and 1975 in-service injuries from a motor vehicle accident and a football game. 

(iii) In addition, if either current headaches or current bilateral neuropathy of the hands and fingers is diagnosed, is it at least as likely as not (i.e., 50 percent or more probable) that either of these disorders is caused or aggravated (worsened) by the cervical spine disability? Please provide a rationale for any opinion offered. 

(iv) In rendering his or her opinion, the examiner is advised that service treatment records (STRs) document that in September 1964 the Veteran was diagnosed with a back strain sustained in a motorcycle accident. In September 1975 STRs document that the Veteran sustained a cervical sprain after slipping and falling on his head during a football game. No cervical abnormality was noted upon X-ray study. The Veteran says he was placed in a cervical collar and assigned to light duty. 

The Veteran reported a history of neck pain upon separation in December 1975, but no cervical spine disorder was assessed. A July 1980 Army Reserve examination revealed no complaints or diagnosis for a neck disorder. 

Post-service, an April 1997 VA examiner diagnosed DJD of the cervical spine based on X-ray studies. An April 2012 private physician from Occupational Orthopaedics provided a nexus opinion for a cervical spine disorder to service. Post-service, the Veteran, his family, and his friends have submitted numerous lay statements regarding his history of neck pain, some of them differing as to the date of onset of his neck problems. 

For the claimed lumbar spine disorder, THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(i) Upon clinical examination, does the Veteran have a current lumbar spine disorder? 

(ii) If a current lumbar spine disorder is diagnosed, is it at least as likely as not (i.e., 50 percent or more probable) that this disability is related to an event or incident of the Veteran's military service, to include his in-service injuries sustained in September 1964 (during a motorcycle accident), or September 1975 (as the result of a football injury), or in 1981 or 1982 during a presumed period of ACDUTRA (when lifting and moving a desk)? 

In other words, does the Veteran have any current lumbar spine residuals due to his in-service injuries? (The examiner is advised that although VA was not able to secure Oregon National Guard records from the 1981-1982 ACDUTRA injury, assume the Veteran is at least credible in reporting that this injury occurred and that he was treated for it). 

(iii) In addition, if current bilateral lower extremity neuropathy is diagnosed, is it at least as likely as not (i.e., 50 percent or more probable) that this disorder is caused or aggravated (worsened) by the lumbar spine disability? Please provide a rationale for any opinion offered. 

(iv) In rendering his or her opinion, the examiner is advised that STRs document that in September 1964 the Veteran was diagnosed with a back strain sustained in a motorcycle accident. However, March 1967 and July 1970 and August 1974 in-service examinations failed to reveal any lumbar spine disability, and the Veteran denied any back problems on those occasions. In September 1975 STRs document that the Veteran sustained a cervical sprain after slipping and falling on his head during a football game. The Veteran also reported back pain when breathing in his right upper quadrant in September 1975. Upon separation in December 1975, the Veteran denied recurrent back pain, and his back examination was normal. At a July 1980 Army Reserve examination the Veteran denied recurrent back pain and his back examination was normal. 

Post-service, an April 1997 VA examiner did not discuss any lumbar back condition. An April 2007 VA treatment record noted that the Veteran hurt his back when he got into a patrol car and coughed. A July 2008 VA treatment record documented a low back strain. An April 2012 private physician from Occupational Orthopaedics provided a nexus opinion to service for the lumbar spine. 

Post-service, the Veteran, his family, and his friends have submitted numerous lay statements regarding his history of lumbar spine pain. The lay statements have not always been consistent in dating the onset of the back pain - e.g. - various lay statements date the onset of back pain to an injury while working at the VA and struggling with a prisoner in 1976, the 1964 in-service motorcycle injury, the 1975 in-service football injury, and an in-service 1980-81 injury during ACDUTRA. At times the Veteran has reported continuous symptoms during and after his military career, but on another occasion he stated he had no symptoms in the 1980s and 1990s. 

For the claimed right elbow disorder, THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(i) Upon clinical examination, does the Veteran have a current right elbow disorder? 

(ii) If a current right elbow disorder is diagnosed, is it at least as likely as not (i.e., 50 percent or more probable) that this disability is related to an event or incident of the Veteran's military service, specifically his in-service September 1964 motorcycle accident? In other words, does the Veteran have any current right elbow residuals due to an in-service injury? The Veteran contends that his current right elbow olecranon spur is the result of his in-service motorcycle accident in 1964. He says he sustained a right elbow bone chip during the 1964 motorcycle accident.

(iii) In rendering his or her opinion, the examiner is advised that STRs fail to reveal any complaints, treatment, or diagnosis for a right elbow disorder. The Veteran denied any elbow symptoms at in-service and Reserve examinations dated in March 1967, July 1970, August 1974, December 1975, and July 1980. Also, no right elbow problems were found upon objective examination at those times. Post-service, an April 1997 VA examiner did not discuss any right elbow disorder, rather only left elbow problems which the Veteran says was a mistake. See March 2013 Veteran's affidavit. 

IN RENDERING THE ABOVE OPINIONS, THE VA EXAMINERS ARE ADVISED OF THE FOLLOWING CONSIDERATIONS: 

(i) All relevant records must be made available to the examiner either in the Virtual VA paperless claims processing system, or if the examiner has no access to Virtual VA, then via paper copies printed out for the examiner.

(ii) Upon interview, the examiner must take a full history from the Veteran. If there is a clinical basis to support or doubt the lay history as provided by the Veteran the examiner must so state, with a fully reasoned explanation for any such finding.

(iii) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

3.  Then, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



